        Case 6:20-cv-01114-MK     Document 26     Filed 01/21/21   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




DANIEL ALVARADO,                                         Case No. 6:20-cv-01114-MK
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

GOVERNOR KATE BROWN;
COLLETTE PETERS; NP MORIAM
BALOGUN; LT. MULLENS; RN MAKEY;
SGT. REDDING,

             Defendants.


AIKEN, District Judge:

      United States Magistrate Judge Mustafa T. Kasubhai issued Findings and

Recommendation (“F&R”) (doc. 10) in this case on October 26, 2020. In the F&R,

Judge Kasubhai recommended that plaintiff’s claims against Governor Brown and

Director Peters be dismissed. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

      Plaintiff filed timely objections. Doc. 13. Accordingly, the Court must “make

a de novo determination of those portions of the report or specified proposed findings



Page 1 – OPINION AND ORDER
          Case 6:20-cv-01114-MK     Document 26     Filed 01/21/21   Page 2 of 3




or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

      Plaintiff objects to Judge Kasubhai’s conclusion that the Amended Complaint

fails to state a claim under 42 U.S.C. § 1983 against Governor Brown and Director

Peters because it fails to identify either defendant’s personal involvement in a

deprivation of plaintiff’s rights. Plaintiff correctly observes that supervisors “need

not be ‘directly and personally involved in the same way as are the individual officers

who are inflicting constitutional injury.” Objections at 2 (quoting Larez v. City of Los

Angeles, 946 F.2d 630, 645 (9th Cir. 1991). A supervisor may also be liable under

§ 1983 for the acts of her subordinates “if there exists . . . a sufficient causal

connection between the supervisor’s wrongful conduct and the constitutional

violation.” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011). As plaintiff notes, and

Judge Kasubhai observed in his Order to Amend, a plaintiff can establish a causal

connection by alleging that a supervisor “failed to act or improperly acted in the

training, supervision, or control of his subordinates”; “acquiesc[ed] in the

constitutional deprivation”; or engaged in “conduct that showed a reckless or callous

indifference to the rights of others.” Id. at 1205-09; see also Doc. 5 at 3 (noting that a

supervisor “is not liable for the constitutional violations of employees unless the

supervisor ‘participated in or directed the violations, or knew of the violations and

failed to act to prevent them’” (quoting Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

1989)).




Page 2 – OPINION AND ORDER
        Case 6:20-cv-01114-MK       Document 26     Filed 01/21/21   Page 3 of 3




       The Amended Complaint asserts deliberate indifference claims, alleging that

plaintiff contracted COVID-19 when he was transferred to Oregon State Penitentiary

in April 2020 and that, once he was infected, he received negligent and inadequate

medical care. With respect to Governor Brown and Director Peters, the Amended

Complaint alleges only that (1) these defendants failed to provide an Emergency

Operational Procedure before implementing a quarantine on the Oregon Department

of Corrections’ facilities, (2) plaintiff could not have been transferred without Director

Peters’ authorization and Governor Brown’s knowledge, and (3) the medical

treatment that plaintiff received was not the proper medical care that Governor

Brown had promised in a press conference. Those conclusory allegations are not

sufficient to support a causal connection between these defendants’ conduct and

plaintiff’s alleged constitutional violation.

       For those reasons, I agree with Judge Kasubhai’s conclusion that the Amended

Complaint fails to state claims for relief against Governor Brown and Director Peters

and ADOPT the F&R (doc. 10). Governor Brown, Director Peters, and the claims

against them are DISMISSED from this action.

       IT IS SO ORDERED.

       Dated this 21st
                  ____ day of January 2021.




                                      /s/Ann Aiken
                              __________________________

                                     Ann Aiken
                             United States District Judge




Page 3 – OPINION AND ORDER
